DELAWARE POOLED® TRUST The Large-Cap Value Equity Portfolio (the “Portfolio”) Supplement to the Portfolio’s Prospectus dated February 27, 2015 Effective as of the date of this supplement, the following replaces the information in the section entitled “Portfolio summaries: The Large-Cap Value Equity Portfolio– Who manages the Portfolio? – Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust. Portfolio managers Title with Delaware Management Company Start date on the Portfolio Kristen E. Bartholdson Vice President, Senior Portfolio Manager December 2008 Nikhil G. Lalvani, CFA Vice President, Senior Portfolio Manager October 2006 D. Tysen Nutt Jr. Senior Vice President, Senior Portfolio Manager, Team Leader April 2006 Robert A. Vogel Jr., CFA Vice President, Senior Portfolio Manager April 2006 Effective as of the date of this supplement, the following replaces and/or supplements the biographical information for certain portfolio managers in the section entitled, "Management of the Trust – Portfolio Managers" beginning on page 51: Kristen E. Bartholdson, Vice President, Senior Portfolio Manager Kristen E. Bartholdson is a senior portfolio manager for the firm’s Large-Cap Value team. Prior to joining the firm in 2006 as an associate portfolio manager, she worked at Susquehanna International Group from 2004 to 2006, where she was an equity research salesperson. From 2000 to 2004, she worked in equity research at Credit Suisse, most recently as an associate analyst in investment strategy. Bartholdson earned her bachelor’s degree in economics from Princeton University. Nikhil G. Lalvani, CFA, Vice President, Senior Portfolio Manager Nikhil G. Lalvani is a senior portfolio manager for the firm’s Large-Cap Value team. At Delaware Investments, Lalvani has worked as both a fundamental and quantitative analyst. Prior to joining the firm in 1997 as an account analyst, he was a research associate with Bloomberg. Lalvani holds a bachelor’s degree in finance from The Pennsylvania State University. He is a member of the CFA Institute and the CFA Society of Philadelphia. D. Tysen Nutt Jr., Senior Vice President, Senior Portfolio Manager, Team Leader D. Tysen Nutt Jr. is senior portfolio manager and team leader for the firm’s Large-Cap Value team. Before joining Delaware Investments in 2004 as senior vice president and senior portfolio manager, Nutt led the U.S. Active Large-Cap Value team within Merrill Lynch Investment Managers, where he managed mutual funds and separate accounts for institutions and private clients. He departed Merrill Lynch Investment Managers as a managing director. Prior to joining Merrill Lynch Investment Managers in 1994, Nutt was with Van Deventer & Hoch where he managed large-cap value portfolios for institutions and private clients. He began his investment career at Dean Witter Reynolds, where he eventually became vice president, investments. Nutt earned his bachelor’s degree from Dartmouth College, and he is a member of the New York Society of Security Analysts and the CFA Institute. Robert A. Vogel Jr., CFA, Vice President, Senior Portfolio Manager Robert A. Vogel Jr. is a senior portfolio manager for the firm’s Large-Cap Value team. Prior to joining Delaware Investments in 2004 as vice president and senior portfolio manager, he worked at Merrill Lynch Investment Managers for more than seven years, where he rose to the position of director and portfolio manager within the U.S. Active Large-Cap Value team. He began his career in 1992 as a financial consultant at Merrill Lynch. Vogel graduated from Loyola University Maryland, earning both bachelor’s and master’s degrees in finance. He also earned an MBA with a concentration in finance from The Wharton School of the University of Pennsylvania. Vogel is a member of the New York Society of Security Analysts, the CFA Institute, and the CFA Society of Philadelphia. Neither Delaware Management Company nor its affiliates noted in this document are authorized deposit-taking institutions for the purposes of the Banking Act 1959 (Commonwealth of Australia). The obligations of these entities do not represent deposits or other liabilities of Macquarie Bank Limited (MBL). MBL does not guarantee or otherwise provide assurance in respect of the obligations of these entities, unless noted otherwise. Please keep this supplement for future reference. This Supplement is dated February 10, 2016.
